Title: General Orders, 18 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Monday May 18th 1778.
                        Parole Sparta—C. Signs Spain. Squam.
                        
                    
                    The Commander in Chief has the pleasure to inform the Army that the Honorable the Congress have been pleased to come to the following Resolution.
                    In Congress May 15th 1778.
                    Resolved unanimously that all military Officers Commissioned by Congress who now are or hereafter may be in the service of the United States and shall continue therein during the War and shall not hold any Office of Profit under these States or any of them, shall after the Conclusion of the War be entitled to receive annually for the term of seven years (if they live so long) one half of the present pay of such Officers—provided that no General Officer of the Cavalry, Artillery or Infantry shall be entitled to receive more than the one half part of the pay of a Colonel of such Corps respectively and provided that this Resolution shall not extend to any Officer in the service of the United States unless he shall have taken an Oath of Allegiance and shall actually reside within some of the United States.
                    Resolved unanimously that every nonCommissioned military Officer and soldier who hath inlisted or shall inlist into the service of the States for and during the War and shall continue therein to the end thereof shall be entitled to receive the further reward of eighty dollars at the expiration of the War.
                    
                    The whole Army are desired to prepare in the best manner possible for an immediate and sudden Movement.
                